Citation Nr: 0300338	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
June 1969.  He died in August 2001.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for the cause 
of the veteran's death.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the appellant's appeal.

2.  The veteran's service-connected PTSD caused him to 
fail to take his medications for heart disease, which 
hastened his death from heart disease.


CONCLUSION OF LAW

The veteran's service-connected PTSD substantially 
contributed to causing his death from heart disease.  
38 U.S.C.A. §§ 1310, 1110 (West 1991); 38 C.F.R. § 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West Supp. 2002); 38 C.F.R. 
§ 3.102, 3.156, 3.159, and 3.326 (2002).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, that was not previously provided to VA, and is 
necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, VA has met its duty to assist the appellant 
in obtaining evidence necessary to substantiate her claim.  
The assembled evidence substantiates and supports 
allowance of the appellant's claim, which the Board grants 
herein.  Therefore, no additional evidence is necessary, 
and there is no need for further notice regarding the 
respective responsibilities of the appellant and VA for 
obtaining evidence.

II.  Service Connection for Cause of Death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  
To establish service connection for the cause of a 
veteran's death, evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, there 
must have been a causal connection.  38 C.F.R. § 3.312.  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2002).

The veteran had service-connected post-traumatic stress 
disorder (PTSD).  A disability rating of 100 percent for 
the PTSD was in effect for several years prior to his 
death.  His certificate of death lists the cause of his 
death as atherosclerotic coronary vascular disease.  The 
appellant contends that the veteran's PTSD made him 
neglect to take his heart disease medications, and that he 
died as a result of his failure to take the necessary 
medications.  In a September 2002 travel board hearing 
before the undersigned Board Member, the appellant 
indicated that the veteran had been on medication for 
hypertension since approximately 1978, and on medication 
for arteriosclerotic heart disease since 1995.

The claims file contains two statements, from September 
2002 and October 2002, from Michael Douglas Dick, M.D., 
M.S..  Dr. Dick wrote that he had been the veteran's 
primary care physician for approximately two years 
preceding the veteran's death.  He indicated that the 
veteran had had PTSD, polymyositis, hypertension, and 
coronary artery disease.  Dr. Dick reported that when he 
first saw the veteran, the veteran had exhibited 
disorientation and signs of not being properly medicated.  
Dr. Dick noted that the veteran had died from myocardial 
infarction and pulmonary edema.  Dr. Dick opined:

It is more likely than not that his 
death was hastened by patient 
noncompliance due to his having PTSD.  
This would be consistent with my 
observations of his behavior over the 
11/2 years that I took care of him.

Dr. Dick's opinion constitutes credible and competent 
evidence that the veteran's PTSD substantially contributed 
to causing the veteran's death.  In light of that 
evidence, the record supports the appellant's claim for 
service-connection for the cause of the veteran's death.  
Therefore, the Board grants that claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to laws and 
regulations controlling the disbursement of monetary 
benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

